Citation Nr: 1112574	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether additional VA compensation is payable for the period of January [redacted], 2006, to September 30, 2007, based on school attendance of the Veteran's daughter.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.

This matter is before the Board of Veterans'' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDINGS OF FACT

1.  The Veteran's daughter turned 18 years old on January [redacted], 2006; the Veteran's Request for Approval of School Attendance was submitted in January 2008.  

2.  The Veteran's daughter enrolled in a community college on September 5, 2007.


CONCLUSION OF LAW

The criteria for payment of additional compensation for a child based upon school attendance, for the period from January [redacted], 2006, to September 30, 2007, have not been met.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.31, 3.57, 3.667 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the pertinent facts in this case are not in dispute and the law is dispositive.  There is no additional evidence that could be obtained to substantiate this claim.  Therefore, no further development is required before the Board decides this claim.



Legal Criteria

According to 38 U.S.C.A. § 1115(1)(F), any Veteran entitled to compensation under the provisions of 38 U.S.C.A. § 1114 (wartime service), and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for a dependent child who has attained the age of eighteen years and who is pursuing a course of instruction at an approved educational institution.  According to 38 C.F.R. § 3.57(a), a child of a Veteran is an unmarried person who is a legitimate child of the Veteran under the age of 18 or, after reaching the age of 18 years, until completion of education or training (but not after reaching the age of 23 years) on a course of instruction at an approved educational institution.

Under the provisions of 38 C.F.R. § 3.667(a), compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday.  Compensation based upon a course of instruction at an approved educational institution that was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  According to 38 C.F.R. § 3.151, a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a).

The effective date for the payment of an increased award based on dependency will be the first day of the month following the effective date of the increased award.  38 C.F.R. § 3.31.

Analysis

As noted above, the pertinent facts in this case are not in dispute.  The Veteran's daughter attained the age of 18 on January [redacted], 2006.  The Veteran did not submit a Request for Approval of School Attendance to VA until February 2008, more than one year following his daughter's 18th birthday.  Therefore, the earliest possible effective date for the increased award is the date his daughter enrolled at Warren Community College, September 5, 2007, and the earliest possible effective date for the payment of the increased award is October 1, 2007, the first day of the month following the effective date of the increased award.  Consequently, the claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment of additional compensation for a child based upon school attendance from January [redacted], 2006, to September 30, 2007, is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


